DETAILED ACTION
This action is responsive to the claims filed on March 18th, 2021. Claims 1-, 3, 5, 7, 9-10 of the application are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on March 18th, 2021 are sufficient to overcome the objections to the claims and the abstract laid out in the previous office action. The amendment to Claim 1 does not remedy the lack of structure invoking a 112(f) interpretation for the “determiner.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "the determiner" in claim 1. Claim 1 does not provide sufficient structure for the determination to determine if a change condition has been reached. The determination unit will be interpreted as a processor as described in Claim 5 (a controller including a memory and a processor coupled to the memory). The same interpretation is also taken for the determiner in Claims 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. (US2016/0361975, hereinafter referred to as Blatchley) in view of Wijaya et al. (US2008/0093132, hereinafter referred to as Wijaya) and Liu et al (US2016/0209099, hereinafter referred to as Liu).
With regards to Claim 1, Blatchley discloses a refrigeration cycle apparatus for an air conditioner (50, Fig. 1) comprising: an electric compressor (Compressor, Fig. 1) that compresses and discharges refrigerant (Paragraph 19); a heating heat exchanger (54, Fig. 1) that heats a fluid by high pressure refrigerant discharged from the electric compressor as a heat source (Paragraph 19); a decompressor (56, Fig. 1) that decompresses the refrigerant flowing from the heating heat exchanger (Paragraph 19); an evaporator (58, Fig. 1) that evaporates the refrigerant decompressed by the decompressor (Paragraph 19); a rotational speed controller (60 and 66, Fig. 1) that controls a rotational speed of the electric compressor (Paragraph 20); wherein the rotational speed controller is configured to reduce an upper limit value of the rotational speed of the electric compressor in accordance with an increase in a pressure ratio (Paragraph 24 states controller 66 limits the speed, interpreted as reducing an upper limit since the ratio must be lowered, in response to an increase in pressure ratio above a current threshold) of a high-pressure side refrigerant pressure (Measured by sensor 70, Fig. 1) of refrigerant within a range from a Serial No. 16/427,672Page 3 of 19discharge port of the compressor to an inlet side of the decompressor (Sensor 70 is clearly between the discharge port of compressor and inlet of decompressor, Fig. 1)  to a low-pressure side refrigerant pressure of refrigerant (Measured by Sensor 68) within a range from an outlet side of the decompressor to a suction port of the compressor (Sensor 68 is clearly after the outlet of the decompressor and upstream of the suction port of the compressor.). 

Wijaya teaches a Controller (28/32, Fig. 1 interpreted as the determiner as per 112f) that determines whether a predetermined upper limit change condition is satisfied based on environmental and status parameters such as cabin temperature and vehicle speed (Paragraph 23 and Fig. 2, Controller determines the upper limit via look up table shown in Fig. 2. When the condition changes the controller would update the upper limit, therefore it is interpreted that the controller determines when an upper limit change condition is satisfied in order to update the limit); when it is determined that the upper limit change condition is satisfied (Paragraph 27), the rotational speed controller increases the upper limit value of the rotational speed of the electric compressor to be larger than that in a case where the upper limit change condition is not satisfied (Paragraph 27 and Fig. 2, For example when the vehicle speed is increased above 30 mph at the same cabin temperature the upper limit is increased by 500 
A person of ordinary skill in the art at the time of filing would have found it obvious to modify the system and rotational speed controller of Blatchley by adding the control logic and corresponding sensors which determines an upper limit change condition based on environmental and system status parameters and adjusts compressor target speed and compressor upper limit values accordingly, as taught by Wijaya, so that the system can take into account the drivers perception of compressor noise, in an attempt to improve user comfort. 
Liu teaches a refrigeration cycle apparatus (Fig. 2) comprising: a defrosting controller (208, fig. 5) that causes the refrigerant discharged from the electric compressor (104, Fig. 1) to flow into the evaporator to perform a defrosting operation of the evaporator (108, Fig. 2. And paragraph 22/23); a determiner (200, Fig. 5 shows entire processor) determines whether the defrosting operation of the evaporator is performed by the defrosting controller (Paragraph 4) as a upper limit change condition (Paragraph 24, speed is increased relative to other modes, interpreted as the upper limit of speed is increased with respect to the non-defrosting mode), when it is determined that the defrosting operation of the evaporator is performed by the defrosting controller (Paragraph 24 describes a compressor speed command override that kicks in once defrosting is necessary), the rotational speed controller increases the rotational speed of the electric compressor to be larger than that in a case where it is not determined that the defrosting operation of the evaporator is performed by the defrosting controller (Paragraph 24 says the override adjusts compressor speed so that the heat transfer in the outside heat 
A person of ordinary skill in the art would have found it obvious to modify the controller/determiner and system of the combination of Blatchley and Wijaya, by adding a defrosting controller that can determine when a defrosting event occurs and adding the defrosting override logic to the control map, increasing the upper limit and target speed of the compressor accordingly, as taught by Liu, so that the system can remove ice accumulated on the evaporator, improving performance in cold ambient temperatures. 
With regards to Claim 3, the combination of Blatchley, Wijaya and Liu discloses the refrigeration cycle apparatus according to claim 1, wherein the determiner determines whether a vehicle on which the refrigeration cycle apparatus is mounted is traveling at or above a predetermined reference speed as the upper limit change condition (Paragraphs 27,29 and Fig. 2 of Wijaya), and when it is determined that the vehicle is traveling at or above the predetermined reference speed, the rotational speed controller increases the upper limit value of the rotational speed of the electric compressor to be larger than that in a case where it is not determined that the vehicle is traveling at or above the predetermined reference speed (Paragraph 27-29 and Fig. 2 of Wijaya).
With regards to Claim 9, the combination of Blatchley, Wijaya and Liu disclose the refrigeration cycle apparatus according to claim 1, wherein the rotational speed controller is configured to set the upper limit value of the rotational speed of the electric compressor (Rotational speed controller is 60 and 66 of Blatchley Fig. 1 and the controller/determiner of Wijaya, which comprises and acts upon the control logic, therefore the rotational speed controller determines and sets both the target speed and upper limit of the compressor).
Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. (US2016/0361975, hereinafter referred to as Blatchley) in view of Wijaya et al. (US2008/0093132, hereinafter referred to as Wijaya) and Liu et al (US2016/0209099, hereinafter referred to as Liu).
With regards to Claim 5, Blatchley discloses a refrigeration cycle apparatus for an air conditioner (50, Fig. 1) comprising: an electric compressor (Compressor, Fig. 1) that compresses and discharges refrigerant (Paragraph 19); a heating heat exchanger (54, Fig. 1) that heats a fluid by high pressure refrigerant discharged from the electric compressor as a heat source (Paragraph 19); a decompressor (56, Fig. 1) that decompresses the refrigerant flowing from the heating heat exchanger (Paragraph 19); an evaporator (58, Fig. 1) that evaporates the refrigerant decompressed by the decompressor (Paragraph 19); and a controller (66, Fig. 1) including a memory and Serial No. 16/427,672Page 5 of 19a processor coupled to the memory (Paragraph 34) and configured to reduce an upper limit value of a rotational speed of the electric compressor (Paragraph 24, Compressor speed is limited to reduce speed, interpreted as reducing upper limit of speed) in response to an increase in a pressure ratio of a high-pressure side refrigerant pressure of refrigerant (Paragraph 24) within a range from a discharge port of the compressor to an inlet side of the decompressor (measured by sensor 70, Fig. 1 clearly on discharge side and upstream of decompressor) to a low pressure side refrigerant pressure of refrigerant within a range from an outlet side of the decompressor to a suction port of the compressor (Measured by sensor 68, Fig. 1 clearly on suction side and downstream of decompressor).
 With regards to Claim 5, Blatchley appears to be silent towards the processor determines whether a predetermined upper limit change condition is satisfied, when it is determined that the upper limit change condition is satisfied, the processor increases the upper limit value of the rotational speed of the electric compressor to be larger than that in a case where the upper limit change condition is not satisfied, the processor causes the refrigerant discharged from the electric compressor to flow into the evaporator to perform a defrosting operation of the evaporator, the processor determines whether the 
Wijaya discloses a processor and memory (28/32, Fig. 1) which determines whether a predetermined upper limit change condition is satisfied based on environmental and status parameters such as cabin temperature and vehicle speed (Paragraph 23 and Fig. 2, Controller determined the upper limit via look up table shown in Fig. 2. When the condition changes the controller would update the upper limit, therefore it is interpreted that the controller determines when an upper limit change condition is satisfied in order to update the limit), when it is determined that the upper limit change condition is satisfied (Paragraph 27) , the processor increases the upper limit value of the rotational speed of the electric compressor to be larger than that in a case where the upper limit change condition is not satisfied (Paragraph 27 and Fig. 2, For example when the vehicle speed is increased above 30 mph at the same cabin temperature the upper limit is increased by 500 RPM higher than in a case when the speed is below 30 mph), and the rotational speed of the electric compressor is controlled to be a target value (Paragraph 28) and if the target value exceeds the upper limit value, the rotational speed of the electric compressor is controlled to the upper limit value (Paragraph 28). Paragraph 27 states that using this determiner for upper limit control allows the determiner to adjust compressor speed while taking account of the driver’s perception of the compressor noise. 
A person of ordinary skill in the art at the time of filing would have found it obvious to modify the system and controller of Blatchley by adding the determination logic and corresponding sensors 
Liu discloses a processor including logic (200/208, fig. 5) that causes the refrigerant discharged from the electric compressor (104, Fig. 1) to flow into the evaporator to perform a defrosting operation of the evaporator (108, Fig. 2. And paragraph 22/23), the processor determines whether the defrosting operation of the evaporator is performed (Paragraph 4) as an upper limit change condition (Paragraph 24, speed is increased relative to other modes, interpreted as the upper limit of speed is increased with respect to the non-defrosting mode), when it is determined that the defrosting operation of the evaporator is performed (Paragraph 24 describes a compressor speed command override that kicks in once defrosting is necessary), the processor increases the upper limit value of the rotational speed of the electric compressor to be larger than that in a case where it is not determined that the defrosting operation of the evaporator is performed (Paragraph 24 says the override adjusts compressor speed so that the heat transfer in the outside heat exchange is larger than other operating modes, which would be accomplished by increasing the compressor speed.). Paragraph 24 states this control method allows the system to produce a higher amount of heat transfer needed for defrosting. 
A person of ordinary skill in the art would have found it obvious to modify the controller and system of the combination of Blatchley and Wijaya, by adding a defrosting logic that can determine when a defrosting event occurs, updating the control map, so that the system can increase the upper limit and target speed of the compressor accordingly, as taught by Liu, so that the system can remove ice accumulated on the evaporator. 
With regards to Claim 7, the combination of Blatchley, Wijaya and Liu discloses the refrigeration cycle apparatus according to claim 5, wherein the processor determines whether a vehicle on which the 
With regards to Claim 10, the combination of Blatchley, Wijaya and Liu discloses the refrigeration cycle apparatus according to claim 5, wherein the processor is configured to set the upper limit value of the rotational speed of the electric compressor (Paragraph 27-29 of Wijaya).
Response to Arguments
Applicant’s arguments, see pages 11-19, filed March 18th, 2021, with respect to the rejection(s) of claim(s) 1-8 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new references Blatchley, Wijaya and the previously cited Liu. As noted by applicant, Examiner agrees that the original Blatchley reference did not teach the control of an upper limit of compressor speed as claimed and amended. The newly cited references found in an updated search do teach the claimed control strategy and therefore form the basis of a new grounds of rejection necessitated by the amendment. Applicant’s remarks against the combination of the prior references is no longer pertinent due to the reliance upon new references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763 
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763